DETAILED ACTION
1.	Claims 1-20 have been presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	In view of the Patent Trial and Appeal Board decision dated 8/22/22 the prior art of record alone or in combination, do not teach or suggest the claim recitation of “assembly equations that are modified without modifying the corresponding 3-D workpiece feature in the 3-D view or subsequently that the deleted ‘first alignment plan workpiece feature is no longer displayed in the editable alignment program plan representation, but for which the corresponding first 3-D workpiece feature continues to be displayed in the 3-D view without modification to the first 3-D workpiece’ as claimed (emphasis added).” The prior art of record “teaches a 3-D view for a 3-D workpiece feature, as well as display windows showing the assembly equations that can be modified.” However, the Patent Trial and Appeal Board concluded that does not show that “modifying the assembly equations in the assembly equation window will leave the corresponding 3-D workpiece feature in the 3-D view without modification.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached at (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



August 25, 2022
/SAIF A ALHIJA/Primary Examiner, Art Unit 2615